                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JHAMAL CRAWFORD, #301144,                       )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )   CIVIL ACT. NO. 2:19-cv-407-ECM
                                                )               [WO]
KAY IVEY, et al.,                               )
                                                )
      Defendants.                               )

                                          ORDER

      Now pending before the Court is the Plaintiff’s motion to dismiss (doc. 13) filed on

September 6, 2019. Upon consideration of the motion, and for good cause, it is

      ORDERED that the motion to dismiss (doc. 13) is GRANTED and this lawsuit is

DISMISSED in its entirety without prejudice, with no costs taxed.

      The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      This case is closed.

      DONE this 10th day of September, 2019.


                                         /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
